Citation Nr: 1506903	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  09-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a respiratory disability, to include asthma.

2. Entitlement to service connection for tinea pedis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to October 1964.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for asthma/bronchitis, tinea pedis, bilateral hearing loss, and tinnitus.  In September 2012, the case was remanded (by a Veterans Law Judge other than the undersigned) for additional development.  The case has been reassigned to the undersigned.  

The issues of service connection for a respiratory disability, tinea pedis, and bilateral hearing loss are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

It is reasonably shown that the Veteran's tinnitus began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 1157 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as this benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Factual Background

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses of tinnitus.

In his October 2006 claim for service connection, the Veteran asserted he has experienced tinnitus since 1962, when a bomb exploded nearby in Vietnam.

A February 2007 private treatment note indicates the Veteran complained of left ear tinnitus subsequent to treatment for an ear infection.  The physician noted a prior audiogram had shown bilateral high frequency hearing loss and opined the infection caused him to become more aware of a preexisting tinnitus.   

In his January 2008 notice of disagreement, the Veteran again asserted that he has been experiencing tinnitus since discharge from service.   

March 2009 and August 2009 VA primary care notes indicate he denied experiencing tinnitus.  

On December 2012 VA audiological evaluation, tinnitus was diagnosed.  The examiner opined the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  He reported being near an explosion in Vietnam and working on the flight line.  She noted he reported his tinnitus began in service, but that audiometry in service did not show hearing loss or a significant threshold change in his hearing acuity that would be evidence of a noise injury or acoustic trauma.  

Legal Criteria and Analysis 

Service connection may be granted for a disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be evidence of:  A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

As was noted, during the December 2012 VA examination the Veteran reported being near an explosion in Vietnam and serving on a flight line.  His service personnel records show he served in Vietnam (as a station installer) , and the Board has no reason to question his accounts of exposure to hazardous noise levels in service.  It is not in dispute that he was exposed to hazardous noise levels in service.   As tinnitus is a disability capable of lay observation, and has been reported by the Veteran and acknowledged by VA, it is also shown that he has tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  What remains necessary to establish service connection for the tinnitus is evidence of a nexus between such disability and the Veteran's service/exposure to noise trauma therein.

The Veteran reports he began experiencing tinnitus in service and that it has persisted since.  He is competent to report experiencing tinnitus.  His statements are considered forthright and credible.  The Board observes that March 2009 and August 2009 VA primary care notes indicate he denied experiencing tinnitus, but he has not indicated his tinnitus is constant and his reporting that he was not experiencing tinnitus on such two occasions is not inconsistent with his assertion that he has experienced tinnitus since discharge from service, particularly considering that the two occasions when he denied experiencing tinnitus occurred following his report of having tinnitus since service in his October 2006 claim for service connection.  

One method of substantiating a claim of service connection for a disability/showing a nexus between a current disability and service is by showing that it had its onset in service, and has persisted since.  Tinnitus is a disability capable of lay observation, and the Veteran's accounts of onset in service and continuity since are found to be credible.  Resolving any remaining reasonable doubt in the Veteran's favor (as required under 38 C.F.R. § 3.102), the Board concludes that service connection for tinnitus is warranted. 


ORDER

The appeal seeking service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with regard to his claims of service connection for bilateral hearing loss, a respiratory disability, including asthma, and tinea pedis.

On December 2012 VA audiological evaluation, bilateral hearing loss was diagnosed.  The examiner opined the Veteran's hearing loss was not related to service, in essence, because his service treatment records do not show he complained of hearing loss in service and his hearing was within normal limits on separation examination.  The examiner's opinion is inadequate because it did not address the possibility of delayed onset hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Accordingly, another examination to secure an adequate medical opinion is necessary.  The Board notes that service department audiometric readings prior to October 31, 1967, are in American Standards Association (ASA) units that must be converted to the current International Standard Organization (ISO) units for comparison purposes.  

In his February 2009 substantive appeal, the Veteran asserted VA had not obtained all of his service medical records.  He reported he detailed to temporary duty at the Bien Hoa U.S. Air Force Base in Vietnam between 1962 and 1963 and was treated for asthma/bronchitis and tinea pedis at a medical facility there.  Records of such treatment are not associated with the claims file.  In the September 2012 remand, the Board directed the AOJ to "contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete service treatment records."  The AOJ requested the treatment records from his temporary duty assignment in Bien Hoa, Vietnam from the National Personnel Records Center (NPRC).  In an October 2012 response, the NPRC noted there are no service treatment records there and that his service treatment records had been sent to the Winston-Salem RO.  A January 2013 VA memorandum notes a formal finding that the alleged additional service treatment records are unavailable.  The extent of the development described above was less than the exhaustive development required when in a search for outstanding service treatment records. See Dixon v. Derwinski, 3 Vet.App. 261 (1992).

On January 2013 VA respiratory examination, asthma, emphysema, and COPD were diagnosed.  The examiner opined the Veteran's respiratory conditions are less likely than not incurred in or caused by an injury, event, or illness in service.  She explained that the "predominance of medical literature does not support that COPD or chronic asthma is caused by exposure to Agent Orange" and that neither is a presumptive condition associated with Agent Orange exposure.  This opinion is inadequate because a "predominance" of the evidence is not necessary to support a claim of service connection; i.e., the standard of proof applies exceeds what is required.  Accordingly, another examination to secure an adequate medical opinion is necessary.   

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for association with the record updated records of all VA treatment the Veteran has received for a respiratory disability, including asthma, tinea pedis, and bilateral hearing loss from January 2013 to the present (to specifically include treatment at the Fayetteville, North Carolina VA Medical Center).  If any such records are unavailable, the reason for their unavailability must be explained for the record, and the Veteran should be so advised.

2. The AOJ should request the Veteran to identify with a greater degree of specificity when he received treatment for asthma and tinea pedis at the Bien Hoa air base.  He should specifically indicate whether the treatment was provided in a service hospital in Vietnam as service hospital records are maintained separate from service treatment records.

3. After he responds, the AOJ should arrange for exhaustive development to obtain complete clinical records of any (and all) treatment the Veteran received for respiratory and foot skin complaints in service at the Bien Hoa U.S. Air Force Base in Vietnam between 1962 and 1963.  Such development must include a search of record depositories where records from service hospitals in Vietnam may have been retired.  If records of such treatment have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

4. After the above development is completed, the AOJ should arrange for any additional development needed in light of the records received (i.e., if the factual background is altered by the development and a new medical examination to determine the nature and likely etiology of the Veteran's claimed tinea pedis disability is needed).

5. The AOJ should also arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any respiratory disability he may have.  The entire record, to include this remand, must be reviewed by the examiner.  The examiner should note that the Veteran's exposure to herbicides in service is not in dispute.  On review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each respiratory disability found.  

(b) What is the most likely etiology for each respiratory disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service, including as due to his exposure to herbicides therein?

The examiner must explain the rationale for the opinion, with citation to supporting clinical data, as indicated.  If it is determined that a respiratory disability is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

6. The AOJ should arrange for an audiological evaluation of the Veteran to determine the likely etiology of his bilateral hearing loss.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  The examiner should note that the Veteran's exposure to hazardous levels of noise in service is not in dispute, and that his audiometry in service is reported in ASA units requiring conversion to the current ISO units for comparison purposes.  Upon review of the record and interview and examination of the Veteran the examiner should provide an opinion that responds to:
What is the most likely etiology for the Veteran's bilateral hearing loss disability?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is related to his exposure to loud noise in service?

The examiner must explain the rationale for the opinion, with citation to supporting clinical data, as indicated.  It is requested that the rationale for this opinion include some discussion regarding whether Veteran has a delayed onset hearing loss.  If it is determined that the hearing loss is unrelated to the Veteran's service, the examiner should identify the etiological factor(s) considered more likely.

7. The AOJ should then review the entire record and readjudicate the claims of service connection for a respiratory disability, to include asthma, tinea pedis, and bilateral haring loss.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


